UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

KARL ROGERS, et al., *

Plaintiffs *

Vv. * CIVIL NO. JKB-19-3090
DEPARTMENT OF PUBLIC
SAFETY AND ‘
CORRECTIONAL SERVICES, et
al.,

Defendants *

* * * ¥e * * * * ve * * *
MEMORANDUM

Plaintiff James Jardina filed a motion to consolidate this case with Jardina v. Department
of Public Safety and Correctional Services, et al., Civ. No. JKB-16-1255 (“Jardina’’), Defendants
in Jardina, Warden Richard J. Graham, Jr., and former Assistant Warden Denise Gelsinger
(collectively, “Jardina Defendants”), opposed this motion, and the matter is fully briefed. No
hearing is required, See Local Rule 105.6 (D. Md. 2018). For the reasons set forth below, this
Court entered an order granting Plaintiff's motion to consolidate. (ECF No. 137.)!

I Factual and Procedural Background

The procedural history and faots are set forth in the Court’s prior Memorandum Opinions
(ECF Nos. 51, 93, 104) and are incorporated by reference and repeated as necessary to provide
context and to resolve the pending motion.

Plaintiff filed his complaint in Jardina on April 27, 2016, (ECF No. 1.) On March 3, 2017,

the Court granted the then-defendants’ Motion to Dismiss or, in the Alternative, for Summary

 

1 Unless otherwise specified, ECF citations refer to the Jardina docket.
Judgment. (ECF No. 52.) Plaintiff appealed this ruling to the United States Court of Appeals for
the Fourth Circuit. (ECF No. 53.) On August 23, 2017, the Fourth Circuit dismissed the appeal
and remanded the case for Plaintiff to file an amended complaint, stating that because this Court
had identified a deficiency that Plaintiff may remedy by filing an amended complaint, the order
Plaintiff was appealing was neither a final order nor an appealable interlocutory collateral order.
Jardina v. Dep’t of Pub. Safety & Corr. Servs., et al., 696 F. App’x 130, 131-32 (4th Cir. 2017)
(per curiam) (citing Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir.
2015)).

Plaintiff filed an Amended Complaint on December 27, 2017. (ECF No. 65.) In the
Amended Complaint, Plaintiff asserted claims against several individuals, including Graham and
Gelsinger. Gd.) The Court later granted Plaintiff's Motion to Withdraw his claims against the
other defendants, leaving Graham and Gelsinger as the only remaining defendants. (ECF No. 79.)

After Plaintiff filed the Amended Complaint, Defendants filed a Motion to Dismiss, or in
the Alternative, for Summary Judgment. (ECF No. 80.) On December 18, 2018, the Court granted
in part and denied in part Defendants’ Motion for Summary Judgment, with leave to renew the
Motion for Summary Judgment. (ECF No. 94.) Defendants filed a Motion to Renew Defendants’
Motion to Dismiss or, in the Alternative, Motion for Summary Judgment on February 13, 2019.
(ECF No. 98.) This Court granted in part and denied in part that motion. (ECF No. 105.)

As a result of the Court’s decisions, the remaining claims in Jardina concern three alleged
failures to accommodate Plaintiffs disability while he was an inmate at Western Correction
Institute (“WCI”) in violation of Title II of the ADA, 42 U.S.C. § 12131, et seg. (ECF No. 104.)
First, Plaintiff alleges that he was denied the opportunity to take a shower like other non-disabled

inmates because he had to wait for custody staff to escort him to the handicap shower. (ECF Nos.
65 at 2; 85-1 6.) Second, Plaintiff alleges that he was denied access to a walker while he was on
administrative segregation. (ECF Nos. 65 at 3; 102 at 9.) Third, Plaintiff claims he was not
provided meaningful access to prison programs, benefits, and services. (ECF No. 65 at 3.)

On July 31, 2019, counsel for both parties requested referral to a magistrate judge for a
settlement conference prior to the start of discovery. (ECF No. 119.) A settlement conference was
set for October 24, 2019 in front of Judge Coulson. (ECF No. 122.)

On August 30, 2019, Plaintiff and five other individuals (“Rogers Plaintiffs”) filed an
action in the Circuit Court for Baltimore City alleging systemic violations of disabled prisoners’
rights (“Rogers”). (ECF No, 132, Ex. A.) Graham is listed as a defendant in that case, as are seven
other individuals and the Maryland Department of Public Safety and Correctional Services. (id.
at 1-2.) Gelsinger is not listed as a defendant. In Rogers, Plaintiff alleges that “WCI is almost
entirely inaccessible to a wheelchair-bound individual.” (/d. 158.) His specific allegations include
claims that he lacked privacy while showering in the handicapped shower stall and was denied
access to prison programs as a result of his disability. Ud. J] 62, 64.)

On October 1, 2019, the Jardina Defendants asked this Court to stay Jardina pending the
' conclusion of Rogers. (ECF No. 123.) On October 3, 2019, the Jardina Defendants asked Judge
Coulson to cancel the scheduled settlement conference because their counsel no longer had
settlement authority in light of Rogers. (ECF No. 124.) The settlement conference was
subsequently cancelled (ECF No. 126), and this Court entered an order staying the case for 90 days
(ECF No. 129.)

On October 23, 2019, Rogers was removed to this court and the case was assigned to Judge
Hollander. On January 14, 2020, Judge Hollander transferred Rogers to the undersigned in light

of the “overlapping factual and legal issues” with Jardina, (Rogers ECF No. 22.)
It. Standard for Consolidation —

Federal Rule of Civil Procedure 42(a) permits, but does not mandate, consolidation of cases
that involve a common question of law or fact. “[C]onsolidation is permitted as a matter of
convenience and economy in administration, but does not merge the suits into a single cause, or
change the rights of the parties, or make those who are parties in one suit parties in another.”
Johnson vy. Manhattan Ry. Co., 289 U.S. 479, 496-97 (1933); Intown Props. Mgmt., Inc. v.
Wheaton Van Lines, Inc., 271 F.3d 164, 168 (4th Cir. 2001). Ifa common question of law or fact
exists, then the district court must “weigh the saving of time and effort that consolidation under
Rule 42(a) would produce against any inconvenience, delay, or expense that it would cause for the
litigants and the trial judge.” 9A C. Wright & A. Miller, Federal Practice & Procedure § 2383 (3d
ed.). As the Fourth Circuit has explained: |

The critical question for the district court in the final analysis was whether the

specific risks of prejudice and possible confusion were overborne by the risk of

inconsistent adjudications of common factual and legal issues, the burden on
parties, witnesses and available judicial resources posed by multiple lawsuits, the

length of time required to conclude multiple suits as against a single one, and the

relative expense to all concerned of the single-trial, multiple-trial alternatives.

Arnold v. Eastern Air Lines, Inc., 681 F.2d 186, 193 (4th Cir. 1982), on reh'g, 712 F.2d 899 (4th
Cir. 1983). Ultimately, the decision whether to consolidate two cases lies within the “broad
discretion” of the district court. A/S J. Ludwig Mowinckles Rederi v. Tidewater Constr. Co., 559

F.2d 928, 933 (4th Cir. 1977).

 
Ht, Analysis

| The threshold consideration in deciding if cases should be consolidated is whether different
cases present a common question of either fact or law. Fed. R. Civ. P. 42(a). Both parties agree
that the claims at issue in Jardina with respect to Graham are encompassed by the claims alleged
in Rodgers. (ECF Nos. 123, 132.) In the Jardina Defendants’ Motion to Stay, they explained that
Rodgers includes “numerous allegations which are identical to the allegations in [Jardina].” (ECF
No. 123 at 2.) In their letter to Judge Coulson requesting cancellation of the settlement conference,
the Jardina Defendants explained that Plaintiff's claims in Rogers “allege[] all of the same ADA
violations encapsulated within . .. this current action.” (ECF No. 124.) Because there are common
questions of fact and law in these two cases, consolidation would eliminate the risk of inconsistent
adjudication. Having established that there is no dispute between the parties regarding whether
the claims at issue in both cases overlap, the Court turns to the Jardina Defendants’ arguments
against consolidation.

First, the Jardina Defendants argue that consolidation of Jardina with Rodgers would
cause considerable delays for the Jardina Defendants because Rodgers is only in the beginning
stages of litigation, while Jardina has been pending for over three years. (ECF No. 133 at 3.) As
a preliminary matter, the Jardina Defendants previously requested that this Court stay the entire
Jardina proceeding until after the conclusion of Rogers. (ECF No. 123 at 2.) The Jardina
Defendants offer no explanation for why they now oppose any potential delay which could occur
as a result of consolidation. Even accepting their argument, despite the length of time in which

Jardina has been pending, these cases are at much closer stages in the litigation process than their

_ filing dates might indicate. Discovery has not taken place in either case. The parties in Rogers

are currently briefing on motions to dismiss (Rogers ECF No. 19), and no discovery schedule has

 
even been set in Jardina because the parties requested a settlement conference prior to the start of
discovery, which the Jardina Defendants then cancelled (ECF Nos. 119, 124). Therefore, though
consolidation may cause some delays to the parties in Jardina, the cases are not at such different
stages that the efficiency benefits of consolidation are outweighed by potential delays.

In fact, because neither case has entered discovery, consolidation provides an opportunity
for substantial time and cost savings by reducing the need for duplicitous discovery. In this way,
consolidation offers the potential for “substantial savings of time and money.” Campbell v. Bos.
Sei. Corp., 882 F.3d 70, 76 (4th Cir. 2018). In Campbell, the Fourth Circuit explained the benefits
of consolidation:

Both plaintiffs and defendants benefit from lessened litigation costs and the reduced

need for expert testimony. Witnesses benefit from reduced demands on their time

by limiting the need for them to provide repetitive testimony. The community as a

whole benefits from reduced demands on its resources, including reduced demand

for jurors. The judicial system benefits from the freedom consolidation affords

judges to conscientiously resolve other pending cases.

Id. Here, because the claims against Graham in Jardina are encompassed within the claims
presented in Rodgers, the same discovery materials would need to be exchanged and reviewed in
each case, causing a multiplicity of efforts and an increase in costs to the parties. To the extent
these claims include Gelsinger, she would likely be required to testify in Rogers as a witness even
if these cases were to remain separate. In addition, if these cases were to proceed separately, this
Court would be required to expend substantial time and resources managing two separate cases,

when it could significantly reduce that burden by consolidating these actions.

 
The Jardina Defendants also argue that the “potential confusion resulting from multiple
plaintiffs, various defendants and divergent times of the occurrences militate against
consolidation.” (ECF No. 133 at3.) To the extent that the Jardina ——— argue the additional
charges and individuals will cause confusion to the jury, the Court sees no reason—and Defendants
offer none—why jury instructions cannot correct for any potential confusion or prejudice. See,
e.g., Campbell, 882 F.3d at 74-75 (affirming consolidation of cases where jury instructions were
adequate safeguard against juror confusion or prejudice). The Jardina Defendants have failed to
explain why the parties and claims at issue in Rogers are so unusually confusing or prejudicial that
standard jury instructions would be insufficient to protect against prejudice and confusion.

IV. Conclusion

After determining that common questions of fact and law exist and having weighed the
considerations of potential delay, prejudice, and juror confusion against those of efficiency,
judicial economy, and consistency, Arnold, 681 F.2d at 193, the Court finds that the balance of
factors weighs in favor of consolidation. Accordingly, the Court has entered an order granting

Plaintiff s motion to consolidate.

DATED this 7 day of January, 2020.

BY THE COURT:

J Drira % Rader

James K. Bredar
Chief Judge

 
